Goolsby, Judge
(concurring):
I concur in the result reached by the majority. I would hold Mr. McAleese is now barred from relitigating the question of whether his obligation to pay alimony terminated when the parties’ child entered college. Judge Mendenhall addressed this issue in his unappealed contempt order dated March 1, 1990, and held Mr. McAleese’s obligation to pay alimony continued even though the child, the parties apparently agreed, had entered college. Lawter v. Lawter, 289 S.C. 298, 345 S.E. (2d) 479 (1986).